UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 99-50152
                          Summary Calendar

          JOHN GOODE, doing business as MR. BONES BBQ,

                            Plaintiff-Counter Defendant-Appellant,

                               VERSUS

                       CITY OF AUSTIN, TEXAS,

                               Defendant-Counter Claimant-Appellee,

          FINE HOST CORPORATION,

                                                Defendant-Appellee.



          Appeal from the United States District Court
                for the Western District of Texas
                         (A-98-CV-144-SS)


                         November 10, 1999
Before SMITH, BARKSDALE and PARKER, Circuit Judges.
PER CURIAM:*

     Plaintiff John Goode appeals the grant of summary judgment in

favor of defendants.   We affirm.

                   PROCEDURAL HISTORY AND FACTS

     Between 1987 and the present, the City of Austin has enacted

a series of ordinances designed to alleviate discrimination against

women and minorities in the award of city contracts for goods and



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
services.       The    current    ordinance,      passed    in   1996,    provides

incentives     for    city   contractors     to   subcontract     with    business

enterprises owned by women and minorities (“M/WBE”).                      The City

employs a certification process that focuses on ownership of the

business to determine M/WBE status.

     In 1992, Fine Host Corporation contracted with the City to

provide food services at city venues.                Fine Host was obligated

under   the     contract     to   make   good     faith    efforts   to    provide

subcontracting opportunities to food service providers certified as

minority owned businesses.

     In 1996, Fine Host subcontracted with Goode, the African-

American owner of Mr. Bones Barbeque, understanding that he had

certified Mr. Bones Barbeque as a M/WBE.              Although Mr. Bones had

been certified as an M/WBE in 1992-93, he chose not to renew the

certification after it expired in 1993.             He explained that he had

privacy concerns and did not want to continue to reveal personal

and financial information as was required by the certification

process.      In August 1996, after Goode refused to obtain a current

M/WBE certification, Fine Host terminated its contract with Goode

and replaced him with another African-American owned barbeque

vendor.

     Goode brought this 42 U.S.C. §§ 1981 and 1983 suit against the

City of Austin and Fine Host alleging that he was the victim of

intentional racial discrimination when Fine Host terminated his

contract.      Goode also asserted breach of contract claims against

Austin and Fine Host.             All parties filed motions for summary


                                         2
judgment.      The     district    court     granted    summary    judgment    for

defendants on the merits of the breach of contract claims.                     The

district court dismissed Goode’s racial discrimination claims,

finding that Goode had suffered no injury-in-fact and accordingly

lacked standing. Finally, the district court denied Goode’s cross-

motion for summary judgment without discussion.

                                  JURISDICTION

     Goode filed a pro se notice of appeal, stating only that he

was appealing “the decision of the trial court to dismiss his

claims[.]”    However, Goode’s brief alleges that the district court

erred in     denying    his   motion   for    partial    summary    judgment    on

liability.     Generally, a notice of appeal “shall designate the

judgment, order or part thereof being appealed.”                  FED. R. APP. P.

3(c)(1)(B)(1994).       Because Goode did not apprise this court in his

Notice of Appeal that he intended to appeal the district court’s

denial of his motion for partial summary judgment, we do not have

jurisdiction to review that decision.            See C.A. May Marine Supply

Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981).                   Our

jurisdiction is therefore limited to Goode’s challenge to the

district court’s dismissal of his discrimination claims.

                                    STANDING

     Federal courts have jurisdiction to adjudicate only actual

cases or controversies.           See Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S.
464, 471 (1982).       The standing doctrine requires that a plaintiff

have “such a personal stake in the outcome of the controversy as to


                                       3
assure that concrete adverseness which sharpens the presentation of

issues upon which the court so largely depends for illumination of

difficult constitutional questions[.]”                   Baker v. Carr, 369 U.S.
186, 204 (1962). Ideological opposition to a government program is

insufficient to confer standing.                  See Valley Forge, 454 U.S. at

473.

       Goode argues that he was injured because he could not take

advantage of Austin’s M/WBE preferences without submitting to

allegedly intrusive certification procedure.                   He does not dispute

the defendants’ contention that he was free to compete for vending

contracts on an equal, race-neutral basis with all other non-

certified      businesses.           Further,      he   does   not    attack    racial

preferences, but complains that the defendants’ system did not

afford     such       preferential       treatment       completely       devoid    of

administrative burden on the beneficiaries.

       When a “governmental actor is discriminating on the basis of

race, the resulting injury accords a basis for standing only to

those persons who are personally denied equal treatment by the

challenged discriminatory conduct.”                  United States v. Hays, 515
U.S. 737,    734-44       (1995)    (quotations       omitted).       Because    the

“intentionally discriminatory race and gender conscious goals” of

which Goode complains benefitted rather than injured him, we

conclude       that     Goode        lacks        standing     to     attack    their

constitutionality.

       Based   on     the   foregoing,       we    AFFIRM    the    district   court’s

dismissal of Goode’s § 1983 action.


                                             4
AFFIRMED.




            5